FILED
                                                                     United States Court of Appeals
                      UNITED STATES COURT OF APPEALS                         Tenth Circuit

                            FOR THE TENTH CIRCUIT                        December 14, 2017
                        _________________________________
                                                                         Elisabeth A. Shumaker
                                                                             Clerk of Court
JADA J. MARKET, individually, and on
behalf of a class of others similarly
situated,

     Plaintiff - Appellant,
                                                           No. 16-3293
v.                                             (D.C. No. 6:16-CV-01053-JTM-GEB)
                                                             (D. Kan.)
CITY OF GARDEN CITY, KANSAS,

      Defendant - Appellee.
                      _________________________________

                            ORDER AND JUDGMENT*
                        _________________________________

Before BRISCOE, MATHESON, and PHILLIPS, Circuit Judges.
                  _________________________________

      Jada Market was twice convicted and jailed for driving under the influence of

alcohol (DUI) in Garden City, Kansas. For her first DUI conviction, Market spent

four days in jail, and for her second conviction, fourteen days. The incarceration

imposed for both convictions was the mandatory-minimum jail time required by the

municipal ordinances.1 For DUI offenses charged in state court, the Kansas statute set


      *
         This order and judgment is not binding precedent, except under the doctrines
of law of the case, res judicata, and collateral estoppel. It may be cited, however, for
its persuasive value consistent with Fed. R. App. P. 32.1 and 10th Cir. R. 32.1.
      1
         Market was actually sentenced to 90 and 180 days jail time, respectively,
with the remaining jail sentence suspended. So, in truth, the court imposed a 90-day
jail sentence, with all but 86 days suspended and a 180-day jail sentence with all but
166 days suspended. The ordinances at issue specifically mandated minimum
lesser mandatory minimum incarceration for first and second convictions (two days

and five days).2

      Years after serving her sentences, Market filed a claim against Garden City

under 42 U.S.C. § 1983, alleging that enforcement of the municipal ordinances

violated her constitutional due-process rights.3 She claimed that the Garden City

ordinances were illegal because a charter ordinance is needed to override a state

statute. Market never contested the legality of the ordinance in municipal court or

appealed to the state district court for de novo review. She accepted and served her

sentences without challenge.

      The federal district court dismissed her claim under Fed. R. Civ. P. 12(b)(1)

for lack of subject-matter jurisdiction, concluding that the Rooker-Feldman doctrine

barred federal review of the municipal-court judgment. The district court analyzed




imprisonment terms before a grant of probation, suspension, reduction of sentence, or
parole. Garden City, Kan., Code of Ordinances ch. 86, art. II, § 86-2 (Aug. 21, 2009);
Garden City, Kan., Code of Ordinances ch. 86, art. II, § 86-2 (Aug. 28, 2012).
      2
         Market’s sentences were well within the maximum sentences allowed by both
the city ordinance and the state statute. Garden City, Kan., Code of Ordinances ch.
86, art. II, § 86-2 (Aug. 21, 2009); Garden City, Kan., Code of Ordinances ch. 86, art.
II, § 86-2 (Aug. 28, 2012); Kan. Stat. Ann. § 8-1567(b)(1)(A) (West Ann. 2014). And
the Kansas statute actually contemplated city ordinances regulating driving under the
influence. The statute states that “[n]othing contained in this section shall be
construed as preventing any city from enacting ordinances, or any county from
adopting resolutions, declaring acts prohibited or made unlawful by this act as
unlawful or prohibited in such city or county and prescribing penalties for violation
thereof.” Kan. Stat. Ann. § 8-1567(k)(1) (West Ann. 2014).
      3
          Though Market filed her claim as a class action, no class was ever certified.
                                            2
her claim for damages separately4 and dismissed it under Fed. R. Civ. P. 12(b)(6)

“for failure to state a claim” under Heck v. Humphrey, 512 U.S. 477, 486 (1994).5

Aplt. App. at 124. Exercising jurisdiction under 28 U.S.C. § 1291, we affirm in part,

vacate in part, and remand for further proceedings consistent with this opinion.

       The Rooker–Feldman doctrine establishes “that only the United States

Supreme Court has appellate authority to review a state-court decision.” Merrill

Lynch Bus. Fin. Servs., Inc. v. Nudell, 363 F.3d 1072, 1074–75 (10th Cir. 2004); see

D.C. Ct. of Apps. v. Feldman, 460 U.S. 462, 476 (1983); Rooker v. Fid. Tr. Co., 263
U.S. 413, 416 (1923). Federal courts lack jurisdiction to hear cases in which “state-

court losers complain[] of injuries caused by state-court judgments.” Exxon Mobil Corp.

v. Saudi Basic Indus. Corp., 544 U.S. 280, 284 (2005). The Rooker-Feldman doctrine

bars review where (1) the plaintiff lost in state court, (2) the state-court judgment caused

the plaintiff’s injuries, (3) the state court rendered judgment before the federal claim was

filed, and (4) the plaintiff is asking the district court to review and reject the state


       4
         The district court said Market’s “claim for damages . . . may well stand on a
different footing” than her “claim for declaratory relief,” which it dismissed for lack
of jurisdiction. Aplt. App. at 123.
       5
         In Heck, the Supreme Court held that “in order to recover damages for
allegedly unconstitutional conviction or imprisonment, or for other harm caused by
actions whose unlawfulness would render a conviction or sentence invalid, a § 1983
plaintiff must prove that the conviction or sentence has been reversed on direct
appeal, expunged by executive order, declared invalid by a state tribunal authorized
to make such determination, or called into question by a federal court’s issuance of a
writ of habeas corpus.” Heck, 512 U.S. at 486–87. The district court found that
Market “allege[d] none of these circumstances” and thus had “fail[ed] to state a claim
upon which relief can be granted.” Aplt. App. at 123–24.

                                                3
judgment. Exxon Mobil, 544 U.S. at 284. Market denies basing her claim on the state-

court judgment, and further denies that she seeks review of the state-court judgment.

       Market argues that her claim survives the Rooker-Feldman doctrine because she is

challenging an enforcement procedure (jail time for her DUI convictions), not the

convictions themselves, and so no appellate-style review is needed; because she isn’t

asking the court to overturn the conviction and the relief requested should control; and

because the doctrine is narrow and so is inapplicable here. We are unpersuaded by each

of these arguments, now addressed in turn.6

       We review de novo a district court’s dismissal for lack of subject-matter

jurisdiction under Fed. R. Civ. P. 12(b)(1) and failure to state a claim under Fed. R.

Civ. P. 12(b)(6). Guttman v. Khalsa, 446 F.3d 1027, 1031 (10th Cir. 2006); Childs v.

Miller, 713 F.3d 1262, 1264 (10th Cir. 2013). Market, a state-court loser, contests the

legality of her time in jail. But Market argues that her claim survives the Rooker-

Feldman doctrine because she isn’t asking the court to overturn the convictions

themselves. Rather, she claims that her jail sentences are distinct from the state-court

judgments. Without citing any cases approving her course, she seeks to limit Garden

City’s judgments as mere pronouncements establishing her guilt for the charged DUI

offenses and seeks to treat the resulting sentences as mere enforcement procedures to

implement the judgments. From this, she contends that she can challenge the



       6
        Market also asserts that her claim is not “inextricably intertwined” with the
state-court judgment. It is unclear whether that language has any independent force in
our circuit. See Campbell v. City of Spencer, 682 F.3d 1278, 1283 (10th Cir. 2012).
                                              4
sentences (enforcement procedures) because they are separable from, and collateral

to, the underlying state judgments.

      In doing so, Market relies heavily on Pennzoil Co. v. Texaco, Inc., 481 U.S. 1

(1987). In that case, a jury rendered a verdict for $11 billion for Pennzoil against

Texaco. Id. at 4. Under Texas law, after the trial court entered the judgment, Pennzoil

could secure a lien on Texaco’s real property absent a bond covering the total

judgment. Texaco brought a § 1983 claim, arguing that the Texas judgment-

collection system was unconstitutional. A majority of the Court agreed that Rooker-

Feldman didn’t apply.7

      Applying Pennzoil in Kiowa Indian Tribe of Oklahoma v. Hoover, 150 F.3d
1163, 1170 (10th Cir. 1998), we enjoined a state enforcement procedure “separable

from and collateral to the merits of the state-court judgment.” (internal citations and

quotation marks omitted). We noted that Pennzoil established that sometimes a state-

court judgment gives rise to a new problem (like Texas’s post-judgment collection

procedure) and that the new problem can get federal review without impermissible

examination of the initial state-court decision. See id.


      7
         Pennzoil was a fractured decision. But in an assortment of concurrences “five
justices explicitly rejected application of the Rooker-Feldman doctrine to Texaco’s
§ 1983 challenge to Texas’ bond and lien provisions.” Kiowa Indian Tribe of
Oklahoma v. Hoover, 150 F.3d 1163, 1170 (10th Cir. 1998); see Pennzoil, 481 U.S.
at 18 (Scalia, J., concurring, joined by O’Connor, J.); id. at 21 (Brennan, J.,
concurring in the judgment, joined by Marshall, J.); id. at 23 (Marshall, J., concurring
in the judgment); id. at 28 (Blackmun, J., concurring in the judgment). “[A]nd three
more did so sub silentio.” Kiowa, 150 F.3d at 1170 (emphasis in original). The Court
ultimately refused to hear the claim under the Younger abstention doctrine. Pennzoil,
481 U.S. at 10.
                                            5
      Market’s claim doesn’t match. Though the state-court judgment at issue in

Pennzoil was the cause of plaintiff’s injury—the unfavorable ruling led to Texaco’s

vulnerability to the challenged enforcement procedure—the state-court judgment

could be correct and the enforcement mechanism could still be unconstitutional. But

for Market to win, the municipal court’s judgment had to be wrong. The injury that

she has alleged, illegally extended incarceration, stems from the underlying

conviction and sentencing.8 Convictions and accompanying sentences are two sides

of the same coin. No sentence could exist without an underlying conviction. And a

conviction without a sentence would be meaningless. So Market’s arguments against

the incarceration apply equally to the conviction, and thus the state-court judgment.

Market’s case is not “Pennzoil in a criminal context.” Aplt. Br. at 9; see Cain v. City

of New Orleans, 186 F. Supp. 3d 536, 553 (E.D. La. 2016) (holding that Rooker-

Feldman doesn’t bar review of an allegedly unconstitutional system of jail sentences

and excessive bail to collect unpaid court debts). It’s Rooker-Feldman in a criminal

context. Her “claim has merit only if the state-court [] order was unlawful.”

Campbell v. City of Spencer, 682 F.3d 1278, 1284 (10th Cir. 2012). So it is barred.

      Market also argues that the relief sought by the plaintiff controls the analysis.

She claims that because she isn’t asking the court to overturn the conviction, no

Rooker-Feldman problem arises. And Market is right that the requested relief

matters. Rooker-Feldman’s applicability turns on whether “the relief sought by the

plaintiffs would [] reverse or ‘undo’ the state-court judgment.” Mo’s Express, LLC v.

      8
          Indeed, both are housed in the same document.
                                           6
Sopkin, 441 F.3d 1229, 1237 (10th Cir. 2006). So claims for “prospective injunctive

and declaratory relief” aren’t barred, even when litigation could result in

contradictory state-court and federal-court decisions, “[b]ecause the prospective

relief requested . . . would not undo the penalties imposed by the state[-]court

judgment.” Id. at 1237–38. But Market’s claims are not forward-looking. They are a

backward-looking request for personal compensation.

      Market claims that “[h]er DUI will remain on her record and in this case the

merits of the DUI are not going to be considered.” Aplt. Br. at 16. But in the next

sentence she admits that “the relief sought [] is compensatory damages for the

unlawful enforcement of a valid conviction.” Id. (emphasis added). Market seeks to

undo, to the extent possible, her state-court punishment. Though time served can’t be

returned, compensatory damages attempt to put plaintiffs in the position they would

be in without the faulty imprisonment. Cooper Indus., Inc. v. Leatherman Tool Grp.,

Inc., 532 U.S. 424, 432 (2001) (Compensatory damages “are intended to redress the

concrete loss that the plaintiff has suffered by reason of the defendant’s wrongful

conduct.”). That isn’t allowed.

      In Erlandson v. Northglenn Municipal Court, we held that a claim to

“overturn” or “reverse” a conviction is barred by Rooker-Feldman. 528 F.3d 785,

786, 790 (10th Cir. 2008); see also Meadows v. Oklahoma City Mun. Ct., 247 F.

App’x 116, 118 (10th Cir. 2007) (unpublished) (concluding that Rooker-Feldman

barred an attempt to vacate a municipal-court conviction for driving under the

influence). True, the plaintiff in Erlandson asked for the conviction to be overturned.

                                           7
Erlandson, 528 F.3d at 790. But Market’s requested relief—money damages and a

declaration that the sentence lengths were unconstitutional—is an attempt to do the

same in everything but name. Her claim is just more cleverly framed to avoid the

Rooker-Feldman bar. But plaintiffs can’t transform the legal test through creative

lawyering. The limitation on upsetting a state-court judgment isn’t a pleading

requirement—it’s substantive.

       Finally, Market is right that Rooker-Feldman “is a narrow doctrine.” Lance v.

Dennis, 546 U.S. 459, 464 (2006) (per curiam). But “cases brought by state-court losers

complaining of injuries caused by state-court judgments rendered before the district court

proceedings commenced and inviting district court review and rejection of those

judgments” lie at the doctrine’s core. Id. (quoting Exxon Mobil, 544 U.S. at 284). Market

lost in state court and wants a second bite at the apple. Rooker-Feldman says no: “[A]

loss in state court precludes a second round in federal court.” Tal v. Hogan, 453 F.3d
1244, 1257 (10th Cir. 2006).

       The district court thus lacked jurisdiction over Market’s § 1983 claim based on the

Rooker-Feldman doctrine. But it dismissed her damages claim for a nonjurisdictional

defect—failure to state a claim. See Steel Co. v. Citizens for Better Env’t, 523 U.S. 83,

118 (1998) (explaining that a federal court generally may not rule on the merits of a case

without first establishing its jurisdiction). We therefore AFFIRM the portions of the

district court’s opinion dismissing Market’s claim for lack of jurisdiction, but we

VACATE the portions of its opinion dismissing for failure to state a claim and REMAND



                                             8
with instructions to dismiss for lack of jurisdiction.


                                               Entered for the Court


                                               Gregory A. Phillips
                                               Circuit Judge




                                              9